DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
Claims 10-25, of record 05/06/2021 are pending and subject to prosecution.  Independent claims 24 and 25 are drawn to a plasmid comprising, or consisting of, a nucleic acid sequence consisting of SEQ ID NO:28.  No amendments to the claims have been submitted with the RCE filed 09/30/2021.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on September 30, 2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 10-25 are allowable for the same reasons as stated in the Notice of Allowance mailed 07/12/2021:
Claims 24 and 25 are drawn to plasmids comprising or consisting of a nucleic acid sequence consisting of SEQ ID NO:28. SEQ ID NO:28 encodes a multi-cistronic polynucleotide encoding at least, human CD74 targeting protein, pre-proinsulin, GSG-FMDV2A peptide, TGF-beta, human IL-10 and IL-2, and IF1/initiation Factor 1. The art does not teach or suggest a vector comprising a polynucleotide consisting of SEQ ID NO:28.
With regard to claims 12-17, wherein the vaccine of claims 10 and 11 are administered “to delay the onset of type I diabetes,” the specification teaches the claimed DNA vaccines are tolerogenic, in that pre-proinsulin is an administered antigen, and the other encoded immunomodulators, such as TGF-beta and IL10 act as immune suppressants, in order to aid in treating the autoimmune aspects of type I diabetes in vivo (see paragraphs [0019]-[0029], [0032], [0081]-[0082], Example 3 of the published Specification). Thus, claims 12-17 are fully supported by the instant specification.
Claims 10-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633